In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1625V
                                        (not to be published)


    JENNIFER JOHNSON,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: January 10, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS1

        On October 17, 2019, Jennifer Johnson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner has alleged that that she suffered left shoulder injuries caused
in fact by an influenza vaccine she received on January 10, 2018. Petition at 1, ¶¶ 2, 9.
On August 10, 2021, a decision was issued dismissing Petitioner’s claim for failure to
prosecute. ECF No. 25. Judgment entered on September 13, 2021. ECF No. 27.



1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E -
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all Section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         On November 18, 2021, Petitioner filed a motion seeking a total of $10,771.813 in
attorney’s fees and costs. Petitioner’s Application for Attorney’s Fees (“Motion”), ECF No.
29. Petitioner did not address the requirements of good faith and reasonable basis, and
provided no additional information regarding the merits of her case. Id. In his response
filed on December 2, 2021, Respondent generally discussed the requirements of good
faith and reasonable basis. Response to Motion for Award of Attorney’s Fees and Costs
(“Response”), ECF No. 30. Asserting, however, that he “no longer has sufficient
resources to provide detailed objections to requests for attorneys’ fees and costs” (id. at
4 n.3), Respondent defers to my discretion in evaluating if fees are appropriate - assuming
I find “that the reasonable basis and fee awards standards are met in this case” (id. at 4).

        For the reasons discussed below, I find there was a reasonable basis for
Petitioner’s claim, and she is otherwise entitled to a fees award despite the dismissal of
her claim. I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

           I.      Existence of Reasonable Basis

                   A.       Legal Standard

       Motivated by a desire to ensure that petitioners have adequate assistance from
counsel when pursuing their claims, Congress determined that fees and costs may be
awarded even in unsuccessful claims. H.R. REP. NO. 99-908, at 22 reprinted in 1986
U.S.C.C.A.N. 6344, 6363; see also Sebelius v. Cloer, 133 S.Ct. 1886, 1895 (2013)
(discussing this goal when determining that attorneys’ fees and costs may be awarded
even when the petition was untimely filed). As Judge Lettow noted in Davis, “the Vaccine
Program employs a liberal fee-shifting scheme.” Davis v. Sec’y of Health & Human Servs.,
105 Fed. Cl. 627, 634 (2012). It may be the only federal fee-shifting statute that permits
unsuccessful litigants to recover fees and costs.

        However, Congress did not intend that every losing petition be automatically
entitled to attorney’s fees. Perreira v. Sec’y of Health & Human Servs., 33 F.3d 1375,
1377 (Fed. Cir. 1994). And there is also a prerequisite to even obtaining fees in an
unsuccessful case. The special master or court may award attorney’s fees and costs in a
case in which compensation was not awarded only if “that the petition was brought in
good faith and there was a reasonable basis for the claim for which the petition was

3
    As explained later in this Fee Decision, due to a simple mathematical error, this is an incorrect total.
                                                        2
brought.” Section 15(e)(1). Reasonable basis is a prerequisite to a fee award for
unsuccessful cases – but establishing it does not automatically require an award, as
special masters are still empowered by the Act to deny or limit fees. James-Cornelius on
behalf of E. J. v. Sec'y of Health & Human Servs., 984 F.3d 1374, 1379 (Fed. Cir. 2021)
(“even when these two requirements are satisfied, a special master retains discretion to
grant or deny attorneys’ fees”).

        As the Federal Circuit has explained, whether a discretionary award of attorney’s
fees and costs is appropriate in non-compensated cases involves two distinct inquiries –
a subjective one when assessing whether the petition was brought in good faith, plus an
objective one when ascertaining whether reasonable basis existed. Simmons, 875 F.3d
at 635 (quoting Chuisano v. Sec’y of Health & Human Servs., 116 Fed. Cl. 276, 289
(2014)). “Good faith is a subjective test, satisfied through subjective evidence.”
Cottingham, 971 F.3d at 1344. “[T]he ‘good faith’ requirement . . . focuses upon whether
petitioner honestly believed he had a legitimate claim for compensation.” Turner v. Sec’y
of Health & Human Servs., No. 99-0544V, 2007 WL 4410030, at *5 (Fed. Cl. Spec. Mstr.
Nov. 30, 2007).

       Cases in which good faith has been found to be lacking often involve petitioners
who failed to produce or actively concealed evidence undermining their claims. Purnell-
Reid v. Sec’y of Health & Human Servs., No. 18-1101V, 2020 WL 2203712 (Fed. Cl.
Spec. Mstr. Apr. 6, 2020); Crowding v. Sec’y of Health & Human Servs., No. 16-0876V,
2019 WL 1332797 (Fed. Cl. Spec. Mstr. Feb. 26, 2019); Heath v. Sec'y of Health & Human
Servs., No. 08-0086V, 2011 WL 4433646 (Fed. Cl. Spec. Mstr. Aug. 25, 2011); Carter v.
Sec'y of Health & Human Servs., No. 90-3659V, 1996 WL 402033 (Fed. Cl. Spec. Mstr.
July 3, 1996).

        “Additionally, a petitioner’s attorney’s conduct may also be relevant when
evaluating good faith.” Purnell-Reid, 2020 WL 2203712, at *6. “Counsel still have a duty
to investigate a Program claim even if they reasonably find their client to be a credible
individual.” Cortez v. Sec'y of Health & Human Servs., No. 09-0176V, 2014 WL 1604002,
at *8 (Fed. Cl. Spec. Mstr. Mar. 26, 2014). Factors, such as a looming statute of limitations
and the conduct of counsel, are properly considered when determining whether good faith
exists – but do not bear on the claim’s objective basis. Simmons, 875 F.3d at 636;
Amankwaa v. Sec'y of Health & Human Servs., 138 Fed. Cl. 282, 289 (2018) (“the effort
that an attorney makes to investigate a claim or to ensure that a claim is asserted before
the expiration of the statutory limitations period . . . are properly evaluated in determining
whether a petition was brought in good faith”).

                                              3
       “Reasonable basis, on the other hand, is an objective test, satisfied through
objective evidence.” Cottingham, 971 F.3d at 1344. The reasonable basis requirement
examines “not at the likelihood of success [of a claim] but more to the feasibility of the
claim.” Turner, 2007 WL 4410030, at *6 (quoting Di Roma v. Sec’y of Health & Human
Servs., No. 90-3277V, 1993 WL 496981, at *1 (Fed. Cl. Spec. Mstr. Nov. 18, 1993)). The
Federal Circuit recently explained “that a reasonable basis analysis is limited to objective
evidence, and that subjective considerations, such as counsel’s subjective views on the
adequacy of a complaint, do not factor into a reasonable basis determination.” James-
Cornelius on Behalf of E. J. v. Sec'y of Health & Hum. Servs., 984 F.3d 1374, 1379 (Fed.
Cir. 2021).

        Although clearly easier to meet than the preponderant standard required for
compensation, “courts have struggled with the nature and quantum of evidence
necessary to establish a reasonable basis.” Wirtshafter v. Sec’y of Health & Human
Servs., --- Fed. Cl. ---, 2021 WL 4188429, at *5 (Fed. Cl. 2021). “[I]t is generally accepted
that ‘a petitioner must furnish some evidence in support of the claim.’” Id. (quoting
Chuisano, 116 Fed. Cl. at 288, emphasis added in Wirtshafter). Citing the prima facie
elements of a successful claim described in Section 11(c)(1), the Federal Circuit recently
instructed that the level of the objective evidence sufficient for a special master to find
reasonable basis should be “more than a mere scintilla but less than a preponderance of
proof.” Cottingham, 971 F.3d at 1345-46. In a prior case, it affirmed a special master’s
determination that reasonable basis was lost after Petitioner’s “expert opinion, which
formed the basis of the claim, was found to be unsupported by either medical literature
or studies.” Perreira, 33 F.3d at 1376.

              B.     Analysis

        Although I dismissed this case due to Petitioner’s failure to communicate with her
counsel and to file medical records required by the Vaccine Act, the record is sufficient to
establish that the Petitioner had a reasonable basis for her claim. Along with her petition,
Ms. Johnson filed records showing she received the flu vaccine as alleged in her left
deltoid on January 10, 2018 (Exhibit 1 at 1) and that she complained of immediate left
shoulder pain at an appointment five days later (Exhibit 2 at 173). This is a sufficient
amount of objective proof to support a claim, regardless of its ultimate chance of success.

        Regarding the Vaccine Act’s requirement that Petitioner suffer the residual effects
of her injury for more than six months – beyond July 10, 2018, Petitioner provided only
PT records showing she was experiencing mild symptoms – a pain level of four with
activity and mild limitations of her range of motion. Exhibit 4 at 6-12. Petitioner was
                                             4
discharge from PT on June 12, 2018, because she was awaiting additional authorization.
Id. at 4. However, the discharge summary indicates she continued to experience mild
symptoms as of that date. Id. at 4-5. Thus, although Petitioner had not yet provided
enough evidence to satisfy the preponderant standard requirement for compensation, the
evidence submitted is sufficient to meet the burden of reasonable basis. And I find no
other reason why an award of fees is not merited despite Petitioner’s lack of success.

       II.    Appropriate Amount to be Awarded

        Before fees and costs can be awarded, counsel must submit fee requests that
include contemporaneous and specific billing records indicating the service performed,
the number of hours expended on the service, and the name of the person performing
the service. See Savin v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 316-18 (2008).
Counsel should not include in their fee requests hours that are “excessive, redundant, or
otherwise unnecessary.” Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521
(Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within
the special master’s discretion to reduce the hours to a number that, in [her] experience
and judgment, [is] reasonable for the work done.” Id. at 1522. Furthermore, the special
master may reduce a fee request sua sponte, apart from objections raised by respondent
and without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y
of Health & Human Servs., 86 Fed. Cl. 201, 209 (2009). A special master need not engage
in a line-by-line analysis of petitioner’s fee application when reducing fees. Broekelschen
v. Sec’y of Health & Human Servs., 102 Fed. Cl. 719, 729 (2011).

       In this case, Petitioner requests hourly rates normally awarded for the work
performed by attorneys and paralegals at Petitioner’s counsel’s firm. She has provided
the needed receipts, and provided a representation by Petitioner’s counsel that “Petitioner
has not advanced any funds in the prosecution of her claim as all expenses have been
incurred by the attorney of record.” Motion at ¶ 4.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates. I did, however, notice a mathematical error in the total requested. When
combined, the subtotals ($10,263.00 for fees and $448.81 in costs) equal $10,711.81 -
not $10,771.81 as Petitioner requests. Thus, only this correct total will be awarded.




                                             5
       III.    Conclusion

       I have determined that an award of reasonable attorney’s fees and costs is
appropriate in this case even though compensation was not awarded. Section 15(e)(1).
Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I award
a total of $10,711.81 (representing $10,263.00 in fees and $448.81 in costs) as a
lump sum in the form of a check jointly payable to Petitioner and Petitioner’s
counsel.

      In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this Decision.4

IT IS SO ORDERED.

                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                  6